DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 01/18/2022 has been entered. Claim 7 has been amended and thus Claims 1-7 are currently pending and are under examination.

Withdrawn Rejection
	Claim 7 has been amended and Elsheikh fails to teach every limitation of the claim. Thus, the 102(a)(1) rejection of the claim has been withdrawn.
The terminal disclaimer filed on 01/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application numbers 17/350,785 and 17/378,004 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Maintained and Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5 stand rejected under 35 U.S.C. 103 as being unpatentable over Shiotani (Shiotani, Y. et al. Patent application publication number US2013/0006022A1; cited in IDS 06/17/2021) in view of Barbara (Barbara, H. M. Patent number US5,626,790; cited in Office Action 0/23/2021) and Sigma (“Trifluoroethylene” Deposited and Available date Mar. 03, 2017; cited in Office Action 0/23/2021).
Regarding Claims 1-2 and 4, Shiotani teaches a process for obtaining fluorine-containing alkane by hydrogenating fluorine-containing alkene ([0010]) in the presence of a plurality of catalysts having different catalytic activity ([0011]). Shiotani teaches that the reaction is conducted under the presence of the catalyst having lowest activity followed by multistep reactions using catalysts having sequential higher activity in each step ([0011]) and that the increase in catalyst activity is achieved by increasing the concentration of the catalyst, i.e. by increasing % of palladium metal based on the total amount of the catalyst ([0047] and examples). Shiotani teaches fluorine-containing alkene starting materials and fluorine-containing alkane products as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The instantly claimed fluoroethane product and fluoroethylene starting material read on Shiotani’s starting materials and products when R3 and R4 are independently hydrogen atom, a fluorine atom or a chlorine atom. Shiotani fails to teach the motivation to select fluoroethylene starting material and fluoroethane product as instantly claimed from the generic formula of the fluorine-containing alkene starting material and fluorine-containing alkane product, respectively. This is cured by Barbara and Sigma.
Barbara teaches the importance of 1,1,2-trifluoroethane as being a component in compositions used as cleaning agents, expansion agents for polyolefins and polyurethanes, aerosol propellants, refrigerants, heat transfer media, gaseous dielectric, fire extinguishing agents, power cycle working fluids, polymerization media, particulate removal fluids, carrier fluids, buffing abrasive agents, and displacement drying agents (col. 1, lines 12-19). Hence a skilled artisan would have been motivated to prepare 1,1,2-trifluoroethane using the methods of Shiotani. The skilled artisan would use 1,1,2-trifluoroethylene as the starting material and that is commercially available from Sigma, 
	Regarding Claim 5, Shiotani teaches in Examples 2-3 a similar process of obtaining fluorine-containing propanes (CF3CHFCHF2 (HFC-236ea) and CF3CHFCH2F (HFC-245eb)) from CF3CF=CF2 and CF3CF=CHF, respectively. Shiotani teaches that these fluorine-containing propanes are obtained at a selectivity of higher than 99% and with a starting material conversion of higher than 98%. Hence, applying Sigma’s trifluoroethylene to the exemplified process of Shiotani, a skilled artisan would have a reasonable expectation of success in obtaining 1,1,2-trifluoroethane at a selectivity of more than 99% and the product to comprise more than 99% of 1,1,2-tetrafluoroethane.   
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce the claimed fluoroethane of formula (1) by a method comprising obtaining the claimed fluoroethane of formula (1) from the claimed fluoroethylene of formula (3) in the presence of catalysts, wherein each catalyst is formed by supporting a noble metal on a carrier; wherein a reactor for performing the reaction is filled with a catalyst having a noble metal concentration of C1 mass% based on the entire catalyst, and a catalyst having a noble metal concentration of C2 mass% based on the entire catalyst to form an upstream portion and a downstream portion, respectively, and C1<C2; and the reaction is performed by bringing the fluoroethylene represented by formula (3) and hydrogen gas into contact with the upstream portion followed by the downstream portion in view of the teachings of Shiotani, Barbara and Sigma.

Claims 3 and 6 stand rejected under 35 U.S.C. 103 as being unpatentable over Shiotani (Shiotani, Y. et al. Patent application publication number US2013/0006022A1; cited in Office Action 0/23/2021) in view of Barbara (Barbara, H. M. Patent number US5,626,790) and Sigma (“trifluoroethylene” Deposited and Available date Mar. 03, 2017; cited in Office Action 0/23/2021) as applied to Claims 1-2 and 4-5 above, and further in view of Gervasutti (Gervasutti, C. Patent number US5,059,729; cited in Office Action 0/23/2021).
The teachings of Shiotani, Barbara and Sigma have been set forth above.
Regarding Claims 3 and 6, the combination of the above references teaches that 1,1,2-trifluoroethane can be obtained by hydrogenation of trifluoroethylene, the references fail to teach that the fluoroethylene represented by formula (3) comprises chlorotrifluoroethylene. The deficiency is cured by Gervasutti.
Regarding Claims 3 and 6, Gervasutti teaches in Example 6 that 1,1,2-trifluoroethane can be prepared by hydrogenating 1-chlorotrifluoroethylene in the presence of a catalyst comprising palladium on carbon. Gervasutti further teaches that the product comprises 1% of trifluoroethylene. 
Gervasutti fails to teach that the reaction is conducted in a reactor filled with a catalyst having a noble metal concentration of C1 mass% based on the entire catalyst, and a catalyst having a noble metal concentration of C2 mass% based on the entire catalyst to form an upstream portion and a downstream portion, respectively, and C1<C2; and the reaction is performed by bringing the fluoroethylene represented by formula (3) and hydrogen gas into contact with the upstream portion followed by the downstream portion. However, as already set forth above, Shiotani teaches that the i.e. by increasing % of palladium metal based on the total amount of the catalyst ([0047] and examples). Shiotani further teaches in [0011] that the use of plurality of catalysts having different catalytic activities in the hydrogenation process achieves high selectivity of the target fluorine-containing alkane. Hence a skilled artisan would have been motivated to use the methods of Shiotani to hydrogenate chlorotrifluoroethylene of Gervasutti in the presence of plurality of catalysts in the order of low concentration of palladium metal to a higher concentration of palladium metal with a reasonable expectation of success in obtaining 1,1,2-trifluoroethane at high selectivity. Furthermore, a simple substitution of Sigma’s trifluoroethylene with Gervasutti’s 1-chlorotrifluoroethylene would yield nothing more than the predictable 1,1,2-trifluoroethane.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce fluoroethane from chlorotrifluoroethylene using the hydrogenation process as claimed in view of the combination of Shiotani, Barbara, Sigma and Gervasutti.

Response to Arguments
Applicant argues conducting the hydrogenation process as claimed, i.e. first passing fluoroethylene of formula (3) and hydrogen gas through the catalyst having a lower activity and then passing through the catalyst in the downstream portion that has 
The Examiner disagrees because Shiotani, contrary to the Applicant’s arguments, recognized the same problems as instantly described when conducting hydrogenation reaction of fluoroalkenes. Shiotani teaches that hydrogenation of fluoroalkenes is usually associated with excessive temperature rise ([0006]) and that passing fluoroethylene from catalyst of lower activity to catalyst of higher activity suppresses an excessive temperature rise by maintaining the desired conversion and selectivity ([0011], [0047] and [0055]). Shiotani is silent that polymerization of fluoroalkene and reactor corrosion and blockage are suppressed. However, the instant specification describes in [0053] that the claimed process suppresses excessive temperature rise and that the temperature rise is the result of unwanted side polymerization of fluoroethylene:

    PNG
    media_image3.png
    148
    545
    media_image3.png
    Greyscale

Hence, since Shiotani’s process results in the suppression of the excessive temperature rise as instantly described, it means that the temperature rise suppression is happening as a result of suppression of any unwanted side polymerization reaction.
Furthermore, the instant specification describes in [0055] that conducting the claimed process suppresses blockage and reactor corrosion that arise due to the formation of polymers in the conventional method:

    PNG
    media_image4.png
    193
    563
    media_image4.png
    Greyscale

Hence, since it has been set forth above that Shiotani’s process suppresses polymerization due to suppression of excessive temperature rise, the blockage and corrosion of the reactor is also controlled as less polymers would be formed.
In view of the foregoing, it is clear from the teaching of Shiotani that the same problem has been recognized as instantly described and solved by passing fluoroalkene from a catalyst with lower activity to a catalyst of a higher activity. Accordingly, the instant claims stand being obvious for reasons of record.
Claim 7 is newly rejected under 35 U.S.C. 103 as being unpatentable over Gardner (Gardner, L. E. et al. Patent number US3,432,562) in view of Shiotani (Shiotani, Y. et al. Patent application publication number US2013/0006022A1; cited in Office Action 0/23/2021) and Sigma (“trifluoroethylene” Deposited and Available date Mar. 03, 2017; cited in Office Action 0/23/2021).
Gardner teaches in Examples II-IV dehydrofluorination of 1,1,2-trifluoroethane to obtain a mixture of fluoroethylenes as follows:

    PNG
    media_image5.png
    82
    183
    media_image5.png
    Greyscale

While Gardner teaches the process for obtaining fluoroethylenes from 1,1,2-trifluoroethane, the reference fails to teach obtaining 1,1,2-trifluoroethane using the hydrogenation process as instantly claimed. However, the deficiency is cured by Shiotani and Sigma.
Shiotani teaches a process for obtaining fluorine-containing alkane by hydrogenating fluorine-containing alkene ([0010]) in the presence of a plurality of catalysts having different catalytic activity ([0011]). Shiotani teaches that the reaction is conducted under the presence of the catalyst having lowest activity followed by multistep reactions using catalysts having sequential higher activity in each step ([0011]) and that the increase in catalyst activity is achieved by increasing the concentration of the catalyst, i.e. by increasing % of palladium metal based on the total amount of the catalyst ([0047] and examples). Shiotani teaches fluorine-containing alkene starting materials and fluorine-containing alkane products as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The instantly claimed fluoroethane product and fluoroethylene starting material read on Shiotani’s starting materials and products when R3 and R4 are independently hydrogen atom, a fluorine atom or a chlorine atom. Shiotani fails to specifically teach the production of 1,1,2-trifluoroethane used as starting compound in Gardner. However, a skilled artisan would use a fluoroethylene starting material that falls under formula (3) of Shiotani and that would give 1,1,2-trifluoethane of Gardner. Hence, a skilled artisan would have been motivated to use 1,1,2-trifluoroethylene as the starting material and that is commercially available from Sigma, and conduct the hydrogenation process 
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce a fluoroolefin by first obtaining the claimed fluoroethane of formula (1) by a method comprising obtaining the claimed fluoroethane of formula (1) from the claimed fluoroethylene of formula (3) in the presence of catalysts, wherein each catalyst is formed by supporting a noble metal on a carrier; wherein a reactor for performing the reaction is filled with a catalyst having a noble metal concentration of C1 mass% based on the entire catalyst, and a catalyst having a noble metal concentration of C2 mass% based on the entire catalyst to form an upstream portion and a downstream portion, respectively, and C1<C2; and the reaction is performed by bringing the fluoroethylene represented by formula (3) and hydrogen gas into contact with the upstream portion followed by the downstream portion; and followed by dehydrofluorinating the obtained fluoroethane in view of the teachings of Gardner, Shiotani and Sigma.

Conclusion
Claims 1-7 stand rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622